Citation Nr: 1234100	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to October 30, 2009, and in excess of 50 percent thereafter.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel



INTRODUCTION

The Veteran had active service from January 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for PTSD, and assigned an initial disability rating of 30 percent, effective from April 10, 2008.  In August 2010, the RO increased the PTSD rating to 50 percent, effective October 30, 2009.

In June 2012, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Before October 30, 2009, PTSD was manifested by symptoms that more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; reduced reliability, deficiencies in most areas, and/or total social and occupational impairment is not shown.

2.  Since October 30, 2009, PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed affect and/or mood, circumstantial thought processing, some impairment of short-term memory, disturbances of motivation or mood, and difficulty in establishing and maintaining effective social relationships; deficiencies in most areas or total occupational and social impairment have not been shown.

3.  Bilateral hearing loss was not manifest during service; current bilateral hearing loss is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD prior to October 30, 2009, have not been met.  38 U.S.C.A. § 1155 (West 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  Since October 30, 2009, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 West 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, DC 9411 (2011).  

3.  Bilateral hearing loss was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what that particular evidence shows, or fails to show. 

PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for PTSD was granted in a July 2008 rating decision and a 30 percent rating was assigned effective from April 10, 2008.  Thereafter, the rating was increased to 50 percent effective from October 30, 2009.  The Veteran has continued the appeal.

Under DC 9411, a 30 percent rating is provided where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of the Veteran's close relatives, own occupation, or own name.  

Under the Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV), global assessment of functioning (GAF) scale scores of 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

VA PTSD examination in June 2008 revealed that the Veteran had been married for 56 years and had three grown children.  He had been able to drive to this appointment independently.  It was noted that although he was 86 years old, his memory was very clear, there were no signs of memory impairment, and he was considered to be a reliable historian.  It was further indicated that he had worked until he was 66 years old, at which point he retired, and that he had been fully retired for the past 20 years.  He had never received psychiatric treatment with the exception of some marital counseling in the 1970s.  

Current symptoms reportedly included bad dreams with disrupted sleep.  The Veteran described himself as a light sleeper and noted that he would awaken with the slightest noise.  He also experienced mood swings with irritability and temper outbursts.  He sometimes would become angry for no reason and then become guilty over feeling angry.  He still had bad memories of the war experience, which were triggered by anything that reminded him of WWII.  He remained very jumpy and easily startled.  He also reported trouble socializing, noting that he avoided people and had difficulty getting along with people.  He further stated that he only socialized "with people he knows well and he still states that he becomes irritable and they often do not [want] to socialize with him."

Mental status examination revealed that the Veteran was dressed casually and was alert, bright, and cooperative.  He appeared to be of at least average intellectual functioning, motor activity was calm, mood was neutral, and affect was somewhat blunted.  There was no evidence or history of perceptual impairment nor any history of thought disorder.  He was cooperative throughout the entire evaluation.  There was no history of suicidal or homicidal ideation, and he was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, and impulse control were all intact.  Insight was questionable and he admitted to experiencing some psychological difficulties, but had not sought psychiatric treatment.  His primary stress involved misunderstandings socially.  

He saw his children quite a bit and had two surviving brothers.  He spoke to a brother in Long Island but did not maintain contact with his brother in Florida, noting that he was also a WWII veteran with various emotional problems and suffering from alcoholism.  The Veteran spent much of his time gardening and doing home repair.  He stated that he would do more, but had to attend to his wife who suffered from a chronic medical disorder and was on continuous oxygen.  It appeared to the examiner that the Veteran limited his recreational activities out of concern and care for his wife's illness.  It was noted that the Veteran maintained full independence with regard to the activities of daily living, including driving, cooking, cleaning, dressing, grooming, and personal hygiene.  

With respect to the Axis I diagnosis, the examiner summarized that the Veteran continued to experience some degree of symptoms that were related to his service.  He had experienced military trauma and as a consequence, had recurring and intrusive thoughts in addition to recurring and distressing dreams.  He avoided thoughts, feelings, and conversations associated with the trauma and he avoided activities, places, and people that aroused recollection.  He had feelings of detachment and estrangement from other people, and had difficulty falling and staying asleep.  He also experienced irritability with outbursts of anger, and exhibited an exaggerated startle response.  

As a consequence, there was a diagnosis of chronic PTSD that was mild in severity.  The examiner assigned the Veteran a global assessment of functioning (GAF) scale score of 62, noting that the Veteran had been retired for over 20 years, and had limited socialization, recreation, and leisure activities, which appeared to be primarily age appropriate, and spent much of his time caring for his ailing wife.  The examiner opined that the Veteran's symptoms did not prevent employment, also reiterating that he had been retired for over 20 years.  

Current functional impairments included sleep problems, vivid memories of the war, startling easily, mood swings with temper outbursts, and isolative behavior.  The examiner further noted that the effects of this diagnosis on social and occupational functioning had led the Veteran to experience bad memories, experience easily startled jumpiness, and to have some degree of mood swings with temper outbursts.  

However, he did appear to engage in age appropriate socialization, recreational, and leisure activities, spent a great deal of time caring for his wife, and had been retired over 20 years and was not seeking employment at the present time.  In summary, the examiner stated that the Veteran appeared to experience mild symptoms of chronic PTSD that appeared to mildly affect the overall quality of his left, but did not appear to overly influence his average, everyday functioning.  

A June 2008 statement from the Veteran's younger son reflects the son's feeling that the Veteran was a socially withdrawn person, who drank to relieve stress and who regularly lost his temper for no reason.  He further described the Veteran as jumpy, and easily agitated to the point that his children had to be very careful of what they said around him.  He also remembered an occasion when the Veteran attended a weekly card game at a local senior citizen's club at age 85, and got into a fist fight with one of the men who was going to be joining the game.  The Veteran apparently objected to the man's use of profanity.

A June 2008 statement from the Veteran's daughter reflects her opinion that the Veteran overreacted to everyday situations.  She believed that his experiences in WWII had greatly contributed to his intensity and internal issues, which had caused him to miss out on close family relationships, friendships, and even neighborly rapport.  

Turning first to the symptoms exhibited prior to October 30, 2009, the Board finds that they primarily consist of sleep problems, vivid memories of the war with recurrent dreams, startling easily, mood swings with temper outbursts, and some isolative behavior.  However, with the exception of irritability causing disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships, there is no evidence of the remaining criteria for a higher rating.  

Although not all of these criteria need to be met pursuant to Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009), the Board finds that meeting two of the criteria, with the Veteran obviously capable of maintaining some effective relationships over the years, does not more nearly approximate the criteria required for a rating of 50 percent.  Similarly, none of the criteria for a 70 percent rating have been shown.

With respect to the criteria for a 100 percent rating, the record prior to October 30, 2009, does not at any point reflect symptoms consistent with total occupational and social impairment.  The Veteran is retired and has been for many years and has not argued that he has sought employment or that he is unemployable due to his PTSD, and his familial relationships are clearly inconsistent with a finding of total social impairment.  The criteria for a 100 percent rating are simply not shown. 

Turning to the period after October 30, 2009, a private examination from that date reveals that the Veteran had been evaluated to diagnose his current condition and to opine whether or not that condition was in any way related to his wartime experience.  It was noted that he spoke easily and fluently, recognizing gaps in his memory due to the years since his military service.  He described himself as having a somewhat isolated and aloof relationship with others.  He felt guilty when he described his marital relationship, noting that it was his psychological difficulties that had driven his wife to see a psychiatrist.  

The Veteran also reported the presence of chronic, heightened arousal, and that these issues manifested themselves as sleep difficulties, exaggerated startle response, short temper, and fits of anger and rage over small events.  In the assessment, the examiner stated that the Veteran was experiencing a chronic form of PTSD, which manifested itself in the hallmark pattern of reexperiencing trauma, feelings of alienation and isolation, and chronic increased arousal.  The Axis I diagnosis was PTSD, chronic/moderate to severe, and the Veteran was assigned a GAF of 54. 

July 2010 VA PTSD examination revealed that the Veteran was examined by the same examiner who examined him in June 2008.  The examiner initially stated that since the Veteran's last examination in June 2008, his symptoms appeared to have exacerbated.  The examiner noted that as his wife's health declined, he had more free time and was more symptomatic as a consequence.  At that time, he reported a significant increase in his sleep disturbance.  He was not sleeping and he was having difficulty falling asleep.  He was also awakening frequently and experienced nightmares, bad dreams, and vivid flashbacks of his experiences in WWII.  

The Veteran also experienced a heightened startle response to loud noises and sudden movements, and was hypervigilant.  The Veteran avoided all cues that would trigger memories of the war, and isolated and avoided most socialization with the exception of his immediate family.  He reported going through mood swings and experienced irritability and anger without provocation, displaying blunted and constricted affect.  Overall, the examiner's opinion was that the Veteran's psychiatric symptoms of PTSD had exacerbated somewhat since his last examination 2 years prior to this examination.  

Mental status examination revealed that the Veteran was cooperative, and dressed and groomed appropriately.  Motor activity was calm but mood and affect were somewhat blunted.  There was no evidence of perceptual impairment, nor evidence of any thought disorder.  Thought content was appropriate to the examination.  He denied any suicidal or homicidal ideation.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  

Because of his wife's health, he had less time to socialize and more time to think about the past, increasing his overall symptoms.  He got along with his family and it was again noted that he had a brother he had not seen in Florida but that this brother suffered from alcoholism.  He noted that he enjoyed gardening but that he had cut down dramatically on all social experiences.  He did selectively socialize with his immediate family, including his children and one of his brothers, but did appear to isolate as a consequence of his symptoms.  

The examiner summarized that the Veteran's PTSD symptoms appeared to have increased since his last examination.  Increased symptoms were experienced with respect to vivid memories and flashbacks, mood swings, and sleep impairment.  He was also increasingly isolative, and as a consequence of his condition, he had recurring intrusive thoughts and distressing dreams.  He relived the events via flashbacks and experienced intense distress upon exposure to cues that reminded him of his experience.  He avoided thoughts and activities that were associated with his experience.  He had significantly decreased interest in participation in formerly enjoyable activities.  He felt detached and estranged from others and exhibited restricted affect.  He had difficulty falling and staying asleep.  He exhibited irritability, hypervigilance, and an exaggerated startle response.  

The Axis I diagnosis was chronic PTSD of moderate severity, and the Veteran was assigned a GAF of 54 for symptoms of impaired sleep, isolation, avoidance of recreation and leisure activities, heightened arousal, flashbacks, and mood swings, which he appeared to experience on a daily basis.  The examiner did not believe that the Veteran's symptoms would prevent employment.  The examiner concluded by stating that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity as a direct consequence of his isolation, impaired sleep, heightened arousal, avoidance of recreation and leisure activities, flashbacks, and mood swings.  

At the Veteran's hearing before the Board in June 2012, he testified that he took care of his wife at home, that he was close to his kids, that he experienced recurrent bad dreams and lost his temper easily, tended to isolate, and that he avoided reminders of his wartime experience.  

In the process of considering the Veteran's psychiatric symptoms since October 30, 2009, while the RO determined that his symptoms now more nearly approximated the criteria for a 50 percent rating, the Board finds that the RO must have by necessity placed significant weight on the Veteran's symptoms of mood swings and estrangement from others, as he still did not meet the remaining symptoms of flattened affect, panic attacks, difficulty in understanding complex commands, circumstantial, circumlocutory, or stereotyped speech, impairment of short-and long-term memory, impaired judgment, and impaired abstract thinking.  

Moreover, in considering the Veteran's entitlement to an even higher rating, as was noted with respect to the period prior to October 30, 2009, with the possible exception of impaired impulse control (in July 2010, the examiner specifically denied the existence of this symptom) and difficulty establishing and maintaining effective relationships, none of the remaining criteria of suicidal ideation, obsessional rituals, spatial disorientation, intermittent illogical, obscure, or irrelevant speech, near continuous panic or depression, neglect of personal appearance and hygiene, have been shown.  

With respect to the criteria for a 100 percent rating, the record as a whole clearly does not at any point reflect symptoms consistent with total occupational and social impairment.  As was noted previously, the Veteran has been retired for many years and has not claimed the inability to work due to his PTSD and the long-term nature and quality of his relationships, albeit limited to his family, are not consistent with a finding of total social impairment.  

In addition, as was also noted previously, the specific criteria for a 100 percent rating of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, the Veteran's own occupation, or own name, are simply not shown. 

The Board further notes that as the Veteran has not claimed that his PTSD prevents him from engaging in gainful employment, the Board also does not find that his claim for increased rating includes a claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

With respect to extraschedular consideration, the Board notes that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  

To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Veterans Claims Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

During the entire time frame on appeal, the Veteran's symptoms associated with his PTSD consisted primarily of impaired sleep, isolation, avoidance of recreation and leisure activities, heightened arousal, flashbacks, and mood swings, which made it more difficult to establish effective relationships.  However, such impairment is contemplated by the applicable rating criteria.  The rating criteria also reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  

Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hz are 26 db or greater.  38 C.F.R. § 3.385.

38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.393(d).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. 155.   

If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in the tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Here, the Veteran has testified under oath that he attributed his hearing loss to his exposure to the firing of a 5-inch gun while serving on board a ship during WWII.  He did not become aware of a problem with his hearing until around 1989, when he bought a pair of hearing aids.  He does claim that his hearing loss arose in connection with the incident for which he received a Purple Heart or that it was otherwise incurred directly in connection with combat.  38 U.S.C.A. § 1154 (West 2002).  

Nonetheless, even if it were to be considered as combat-related, which would certainly be consistent with the circumstances of service and the receipt of the Purple Heart, this would be of limited value to the claim, as the question of incurrence of some level of acute hearing loss in service will be conceded.  Given the Veteran's testimony that his hearing loss did not develop until many years after service, the more significant question is whether any medical opinion has related any current hearing loss to his period of active service.  

At the time of his separation examination in October 1945, watch, coin click, whispered voice, and spoken voice evaluation revealed normal findings.  Therefore, a hearing loss disability was not noted in the service treatment records.

Hearing loss was not noted for many year after service.  Specifically, VA treatment records from November 2006 reflect that the Veteran reported bilateral hearing loss for many years and that he privately purchased hearing aids 10 years earlier which "did not work at all."  His noise exposure consisted of 550 guns in service, Army Corps of Engineers, harbor pilot-engines, and whistles.  He also reported that he had suffered blast concussions while in service.  The assessment was right ear mild to severe sensorineural hearing loss 270 to 8000 Hertz and left ear moderate to severe sensorineural hearing loss 750 to 8000 Hertz.  Speech recognition was also found to be poor bilaterally.  In January 2007, it was noted that hearing aids had been electronically tested and reprogrammed.  

VA audiological examination in June 2008 revealed that the Veteran had been issued hearing aids in 2006.  It was noted that the Veteran was subjected to gunfire during the war and noted an incident of acoustic trauma when a 5-inch gun was fired.  As a result of the blast, he recalled tinnitus that lasted about 5 minutes.  He also reported occasional noise exposure with the Army Corps of Engineers as a harbor-pilot for 20 years with the use of hearing protection devices when needed.  He denied a history of tinnitus.  

Audiometric examination conducted at this time revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
75
90
90
LEFT
25
55
70
80
85

Speech recognition was indicated to be 64 percent for the right ear and 72 percent for the left.  The diagnosis was normal to severe sensorineural hearing loss in the left ear and normal to profound sensorineural hearing loss in the right ear.  

After noting the in-service forced whisper results which the examiner acknowledged did not rule out a mild or high frequency hearing loss at the time of discharge, that the Veteran was the recipient of the Purple Heart as a result of a wrist fracture sustained during the assault on Normandy in WWII, and that the service treatment records were negative for complaints of tinnitus or hearing loss, the examiner further relied on the fact that hearing loss was first documented many years after service and that he was exposed to post-service noise exposure to conclude that it was less likely as not that his current hearing loss was related to his noise exposure in service.  

In a June 2008 statement, the Veteran's oldest son opined that his father's hearing loss became obvious to him about 30 years previously (1978).  He further stated that it made sense to him that his hearing loss could have been a result of his being underneath the gun of a ship when it was fired to destroy a floating mine.  In another June 2008 statement, his daughter stated that for long as she could remember, her father told "us (kids) that we mumbled because he couldn't hear us."  She further stated that she begged him to get hearing aids and that he did not agree to wear them until his hearing became so bad that he had no choice but to wear them.  VA treatment records from May 2010 reflect an assessment that included hearing loss.  

The Veteran clearly has a current hearing loss disability for VA benefits purposes and therefore the threshold requirement of a current disability has been met with respect to this claim.  However, there must also be evidence linking that current disability to the Veteran's period of active service, whether based on noise exposure in service or otherwise.

The only evidence linking the Veteran's current disability to service is his own assertion and the assertions of his children.  However, as laypersons, they are not competent to diagnose the disability of hearing loss or link such disability to active service.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  

In addition, to the extent the Veteran and his children are capable of providing competent evidence of relevant symptoms of hearing difficulty on the part of the Veteran, the record does not contain statements of such continuing symptoms since service, and he has not specifically asserted that he experienced continuous relevant symptoms during and after service with respect to this disorder.  At best, his oldest son recalled his father's hearing loss beginning in approximately 1978, and his daughter's recollection of her father's hearing difficulty when she was a child still places the onset of hearing problems long after his discharge from service.  Therefore, the Board concludes that there is no evidence of the claimed condition in service or disease as a result of service.  

In rendering a determination on the merits of a claim, the lack of evidence of treatment may also bear on the credibility of the evidence of continuity (Savage v. Gober, 10 Vet. App. 488, 496 (1997)), and here, the Veteran himself admits that he did not obtain treatment for his hearing problems until around 1989.  In addition, as there is no evidence of any hearing loss within one year from service, the provisions of 38 C.F.R. § 3.307 and 3.309(a) are inapplicable.  

In summary, there is simply no evidentiary basis to link the Veteran's hearing loss disability to service.  In fact, the only medical opinion of record is against the claim.  More specifically, the Board notes that the June 2008 VA examiner opinion did not simply rely on the lack of documentary evidence of hearing loss complaints and treatment during and shortly after service.  

Instead, she went further, and based her opinion that the Veteran's hearing loss was not related to service on the length of time that passed between the claimed onset and his first documented evidence of this condition many years later and the fact that he had significant post-service noise exposure.  Consequently, this opinion is entitled to high probative value on the issue of causation, and there is no other medical opinion that supports a link between the Veteran's hearing loss and service.  

In conclusion, the Board finds that the evidence with respect to this claim is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Thus, the claim must be denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the issue of entitlement to service connection for bilateral hearing loss, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the May 2008 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  Consequently, with that letter, the RO also effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (2011).  

With respect to the duty to assist, service treatment records are associated with the claims folder, as are numerous post-service VA medical examination reports, and private and VA treatment records.  The Board further notes that the Veteran has been provided with the applicable law and regulations, and there is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

An initial rating in excess of 30 percent for PTSD prior to October 30, 2009, is denied.

A rating in excess of 50 percent for PTSD from October 30, 2009, is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


